Citation Nr: 0419223	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-30 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel












INTRODUCTION


The veteran served on active duty from March 2001 to October 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for a psychiatric disability.


FINDING OF FACT


The veteran's only current psychiatric disorder is a 
personality disorder.


CONCLUSION OF LAW


Service connection for a psychiatric disability is not 
warranted.  38 U.S.C.A. §§  1110, 5107 (West 2002); 38 C.F.R. 
§§  3.303, 3.303(b), 3.307(a)(1), 4.130 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served in the Air Force from March 2001 to 
October 2001.  Physical examinations were conducted in 
January 2001 to certify the veteran's eligibility to begin 
military training.  On the entrance Standard Form 88, the 
examiner categorized the veteran's neurologic and psychiatric 
examinations as normal.  On the entrance Standard Form 93, 
under the section titled "Have you ever had or have you 
now", the veteran placed checks in the "no" box with 
regard to trouble sleeping, depression or excessive worry, 
nervous trouble of any sort, periods of unconsciousness, and 
treatment for a mental condition.  On the DD Form 2807-2, the 
veteran also marked the "no" column when asked if he had 
ever seen a psychiatrist, psychologist, counselor or other 
professional for any reason.

The veteran submitted to a service medical examination in 
March 2001.  During this examination, the veteran did not 
report any psychiatric problems.  In July 2001, the veteran 
reported to sick call.  The examining physician noted that 
the veteran complained of depression, fatigue, and trouble 
sleeping.  The veteran's depression symptoms did not include 
self-harm or harm to others.  The veteran also denied 
excessive stress.  The veteran stated that he had "always 
had problems feeling down but has gotten worse."

In July 2001, the veteran took himself to a private facility, 
P.C.A., for further psychological testing.  The diagnostic 
impression was that the veteran had dysthymic disorder and 
early onset adjustment disorder with anxiety.

Service medical records indicate that the veteran went to the 
Life Skills Support Center (LSSC) in September 2001 with 
complaints of depression and anxiety.  The Mental Status 
Examination (MSE) indicated that the veteran's mood was 
dysphoric and "blah".  The examiner noted that the veteran 
had an adjustment disorder.  The rest of the MSE was 
considered within normal limits.  The veteran returned to the 
LSSC later that month complaining of the same symptoms.  The 
MSE indicated that the veteran's mood was only mildly 
dysphoric at that point, but the veteran still maintained an 
adjustment disorder.  The remainder of the MSE was within 
normal limits.

The veteran filled out the DD Form 2697 report of medical 
assessment in October 2001.  He stated that his overall 
health was the same as his last medical assessment, but he 
had not missed more than three days of duty.  In the section 
to be filled out by an individually privileged health care 
provider, although other conditions were noted, the veteran's 
psychological health was not mentioned.

In March 2003, the veteran submitted to a VA mental 
examination.  The examiner stated that there were no 
indications of excessive anxiety such as facial flushing, 
restlessness, drumming of the fingers, shuffling the feet, 
rapid speech and no indication of a depressed mood with 
slowing of speech, blocking of thought, or loss of trend of 
thought, agitation, stooping of the shoulders, furrowing of 
the brow or an expression of morbid ideation.

No Axis I diagnosis was established.  The examiner noted that 
the veteran did not offer adequate subjective complaints and 
the examiner made no objective observations that would allow 
or meet the criteria for the establishment of an Axis I 
diagnosis.  The veteran claimed that he experienced anxiety, 
and when asked to describe this feeling, he responded that at 
times he had stomach cramps and it was difficult to breathe.  
He did not indicate that these experiences caused him 
emotional distress sufficiently enough to seek relief.  The 
examiner noted that the veteran's bland, indifferent, 
withdrawn presentation and his vocational activities were 
more indicative of a mixed personality disorder consisting of 
schizoid and avoidant features.

Axis II indicated a personality disorder not otherwise 
specified.  Axis III analysis stated, "none determined".  
Axis IV analysis was determined to be "serious" and Axis V 
analysis determined the veteran's global assessment of 
functioning to be a score of 40.  Overall, the examiner found 
that the veteran did not suffer from a psychiatric 
disability.


Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)


On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  
The July 2002 letter outlined the elements the veteran must 
prove in order to establish service connection for his claim.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).  The July 2002 letter 
also stated that the VA would help the veteran obtain any 
medical records, employment records, or records from other 
Federal agencies that pertained to his claim.  The VA also 
informed the veteran that it would assist him by providing an 
examination or getting a medical opinion if it was necessary 
to make the decision in his claim.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1)  (2003).  In the July 
2002 letter, the VA requested any copies of service medical 
records the veteran had, as well as a copy of his DD 214 
form.  The VA also requested that the veteran sign and return 
the VA Forms 21-4142 for any private physician he went to see 
during his time after discharge from service.  The RO also 
informed the veteran of the timeliness of his claim, and 
explained when the forms needed to be returned to the VA.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  
The July 2002 letter also requested that the veteran tell the 
RO about any additional information or evidence that the 
veteran wanted the RO to obtain for him.

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The veteran also underwent a VA examination in March 2003 to 
evaluate his alleged mental disabilities.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.  See 38 C.F.R. § 3.159 (c).


Analysis


Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  38 
U.S.C.A. §  1110, (West 2002); 38 C.F.R. §  3.303.  With a 
chronic disease shown in service, subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected, unless clearly attributable to 
intercurrent causes.  See 38 C.F.R. §  3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. §  3.303(d).  
Personality disorders and mental deficiency as such are not 
diseases within the meaning of applicable legislation.  See 
38 C.F.R. § 3.303(c).

While the evidence shows that the veteran suffered from a 
clinical disorder in service, the evidence also shows that he 
does not have a current disability.  In July 2001, the 
veteran had an intake interview at P.C.A.  The examiner 
reported that the veteran had dysthymic disorder and early 
onset adjustment disorder with anxiety.  The March 2003 VA 
examination stated that the veteran only exhibited a 
personality disorder.  The examiner specifically stated that 
no diagnosis was established on Axis I.  

The United States Court of Appeals for Veterans Claims 
(Court) has rejected the "treating physician rule," which 
holds that opinions of a claimant's treating physician are 
entitled to greater weight than opinions from medical experts 
who have not treated a claimant.  See Guerrieri v. Brown, 4 
Vet. App. 467, 471 (1993). In assessing the medical opinions 
in the record, more weight is given to the VA opinion from 
March 2003 than the private opinion of the examiner from 
P.C.A. in 2001.  Id.  One reason for favoring the opinion is 
that the opinion by the VA examiner is stated with a higher 
degree of certainty than the opinion by the P.C.A. examiner.  
Id.

Finally, the VA opinion of March 2003 is more persuasive 
because the VA opinion is based on a review of a medical 
record that is more complete than the record reviewed by 
P.C.A.  Specifically, the VA physician reviewed the service 
medical records.  In contrast, the opinions of P.C.A. are 
based in large part on the veteran's recollections of medical 
history.  Id.

As noted above, pursuant to 38 C.F.R. § 3.303(c), service 
connection cannot be granted for personality disorders.  
Without evidence of a current disability, one of the three 
elements necessary to warrant a grant of service connection, 
a claim cannot be granted.  Accordingly, the veteran's claim 
must be denied.
The veteran's spouse wrote a statement with the Notice of 
Disagreement (NOD) and later referred back to it in the 
substantive appeal, submitted in October 2003.  Although the 
veteran's spouse claims that his alleged acquired psychiatric 
disability is related to service, she is not a medical 
professional who can make such a determination.  The veteran 
or the veteran's spouse is competent to describe symptoms he 
had during service (or symptoms the spouse witnessed during 
service), but as a layperson, neither he nor she is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for an acquired 
psychiatric disability must be denied.  38 U.S.C.A §5107 
(West 2002).

ORDER


Entitlement to service connection for a psychiatric 
disability is denied.




_______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



